Citation Nr: 0527857	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

2.  Entitlement to service connection for enlarged cervical 
lymph nodes, with surgical scars due to removal, including 
entitlement based on herbicide exposure.

3.  Entitlement to an effective date earlier than September 
28, 1998, for a disability rating of 50 percent for residuals 
of a gunshot wound to the left temporal area, with retained 
metallic foreign bodies and migraine headaches. 


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In April 2002 the VARO denied service 
connection for hypertension secondary to diabetes mellitus; 
in October 2002 the VARO denied service connection for 
enlarged cervical lymph nodes with surgical scars due to 
removal; and in March 2003 the VARO denied an effective date 
earlier than September 28, 1998, for a 50 percent rating for 
residuals of a gunshot wound to the left temporal area with 
retained metallic foreign bodies and migraine headaches. 

In December 2003, the Board remanded the case for compliance 
with all notice and assistance requirements of the Veterans 
Claims Assistance Act of 2000, issuance of a statement of the 
case with respect to the claim for an earlier effective date 
for an increased rating for residuals of a gunshot wound to 
the left temporal area, further development of the claim for 
enlarged cervical lymph nodes, and readjudication of all 
issues on appeal.

The RO issued a VCAA notification letter in May 2004, issued 
a statement of the case with respect to the claim for an 
earlier effective date in August 2004, and arranged a VA 
medical examination in September 2004.  The issues on appeal 
were readjudicated by Decision Review Officers in August 2004 
and January 2005 statements of the case.

In August 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  The 
transcript of that hearing is of record.
At that hearing the veteran indicated he wished to submit 
further evidence by facsimile in support of his claim, and 
was willing to waive RO consideration of such evidence in the 
first instance.  Sixteen pages of faxed evidence was received 
on August 11, 2005, and eight pages of faxed evidence was 
received on September 10, 2005.

During the course of his videoconference hearing, the veteran 
indicated a desire to file a claim for clear and unmistakable 
error in the July 1983 rating decision.  That matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record reflects that the 
veteran's hypertension did not manifest during active service 
or to a compensable degree within one year of discharge from 
active service, nor is it related to his service-connected 
diabetes mellitus.

2.  The medical evidence of record reflects that the 
veteran's enlarged cervical lymph nodes, with surgical scars 
due to removal, is not related to active service and, in 
particular, is not related to herbicide exposure during 
active service.

3.  An April 1998 Board decision granted a 20 percent rating 
for residuals of a gunshot wound to the left temporal area.  
That decision is final.

4.  On September 28, 1998, the veteran filed a claim for an 
increased rating for residuals of a gunshot wound to the left 
temporal area.  The RO granted an increased rating of 50 
percent effective September 28, 1998, the date the claim for 
an increased rating was received.  






CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor is it related to his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).  

2.  The veteran's enlarged cervical lymph nodes, with 
surgical scars due to removal, were not incurred in or 
aggravated by active service.   38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

3.  An effective date earlier than September 28, 1998, for an 
increased rating for residuals of a gunshot wound to the left 
temporal area is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110, 7104 (West 2002);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a May 2004 letter, following a December 2003 Board remand, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send any evidence in 
his possession that pertained to his claim, and requested 
that the veteran tell the RO about any additional information 
or evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decisions on appeal were in April 2002, 
October 2002, and March 2003.  Therefore, the veteran did not 
receive the May 2004 VCAA notice prior to the initial rating 
decisions denying his claims.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

The Board further notes that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and 
submitted additional evidence following his August 2005 
videoconference hearing.  Moreover, the veteran has not 
alleged any prejudice with respect to the timing of the VCAA 
notification, nor has any been shown.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in April 2002 and September 2004 in connection 
with his claims. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Service medical records do not reflect any elevated blood 
pressure readings or diagnoses or treatment for hypertension.

Service medical records do not reflect any diagnoses or 
treatment for lymphatic issues, or for any medical malady 
associated with exposure to herbicides.

In April 2002, the veteran received a VA medical examination.  
The veteran reported that he was first diagnosed with 
diabetes mellitus in 1996 and that his blood pressure was 
found to be elevated at that time.  A record review showed a 
normal physical examination in 2000, with no blood pressure 
readings noted.  There was no history of CVA, myocardial 
infarct, coronary artery disease, renal disease, or 
congestive heart failure.  The examiner noted that the 
veteran's blood pressure was controlled with felodipine and 
lisinopril.

Physical examination showed blood pressure readings of 112/70 
mmHG sitting, standing, and reclining.  The heart was 
unremarkable, without evidence of cardiomegaly, murmur, or 
gallop, and there was no peripheral edema.

The relevant diagnoses were diabetes mellitus, controlled on 
oral medication with no complications; and hypertension, not 
due to diabetes, and with no heart disease.

In May 2002 the veteran had a left posterior cervical lymph 
node removed.  Biopsy revealed no immunophenotypical 
abnormality.  A June 2002 addendum noted florid follicular 
hyperplasia and marginal zone hyperplasia.

In September 2004, the veteran received a VA medical 
examination.  The examiner noted the veteran's history of 
record concerning his May 2002 excision of a cervical lymph 
node, reported by the veteran to have been found 
noncancerous.

On physical examination, a 3 cm horizontally oriented 
surgical scar in the cervical area was noted, well healed and 
freely movable.  Also noted in proximity to the cervical 
surgical scar was a "shoddy lymph node" that was nontender 
and freely movable, 2-3 cm.  An 11 by 7 cm soft, freely 
movable, nontender mass compatible with a lymphoma was found 
in the left deltoid area.

The examiner diagnosed inflammatory reactive adenitis of the 
left cervical area, with no clinical data to suggest that it 
was related to herbicide exposure.  The examiner opined that 
it was less likely than not related to service or to 
herbicide exposure. 

The examiner also diagnosed lipoma of the left arm, and 
opined it was not related to service or to herbicide 
exposure.

At his August 2005 videoconference hearing, the veteran 
testified that the residual effects from his gunshot wound to 
the left temporal region were the same at the time of a 1983 
rating decision as they were at the time his rating was 
increased to 50 percent in September 2001.  When advised that 
he appeared to be contesting the 1983 rating decision as 
having incorrectly applied the law, the veteran agreed and 
indicated he wished to make a claim for clear and 
unmistakable error. 

With respect to his hypertension, the veteran said that he 
had been told by a doctor that his service-connected diabetes 
made his hypertension worse.  When advised that his claim 
file did not appear to contain such a statement from a 
doctor, the veteran said he could obtain such a statement.  
The record was held open for 30 days and the veteran 
submitted additional evidence, but that evidence did not 
include a medical statement from a doctor to the effect that 
the veteran's service-connected diabetes made his 
hypertension worse.

With respect to his enlarged lymph nodes, the veteran said 
that no doctor had told him that the enlarged lymph nodes 
were caused by Agent Orange, but that he had read that they 
were.  When advised that the type of lymphoma he had was not 
on the list of presumptive diseases for exposure to 
herbicides, the veteran said he had read that it would 
probably be added to the list of presumptive diseases within 
the next few years.

Legal Criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease, including 
hypertension, to a degree of 10 percent within one year from 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2004).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (West 2002).

Absent a showing of clear and unmistakable error (CUE), an 
effective date for increased compensation can not be earlier 
than the date of the claim for increase.  Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

Entitlement to service connection for hypertension secondary 
to diabetes mellitus

The veteran contends that he has had high blood pressure 
since 1996, when he was first diagnosed with diabetes.

It is clear that the veteran has hypertension.  In an April 
2002 VA medical examination, the veteran was diagnosed with 
hypertension and it was noted that it was being controlled 
with felodipine and lisinopril.  

The veteran was not diagnosed with or treated for 
hypertension while in active service, however, nor did it 
manifest to a compensable degree within one year of discharge 
from active service.  Further, following an April 2002 VA 
examination, the examining physician specifically concluded 
that the veteran's hypertension was not due to his service-
connected diabetes mellitus.

Absent any evidence that hypertension existed during active 
service, or manifested to a compensable degree within one 
year of discharge from active service, or is caused or 
aggravated by a service-connected disability, service 
connection for hypertension is not warranted and the claim 
for service connection must be denied.

Entitlement to service connection for enlarged cervical lymph 
nodes, with surgical scars due to removal

The veteran contends that his enlarged cervical lymph nodes 
are caused by his exposure to Agent Orange while serving in 
Viet Nam.

The veteran did serve in Viet Nam and he is entitled to a 
presumption of exposure to herbicides. 

The veteran had a left posterior cervical lymph node removed 
in May 2002.  The initial interpretation was no 
imunophenotypical abnormality, and a June 2002 addendum 
confirmed the initial diagnostic impression and, 
additionally, noted atypical florid follicular hyperplasia 
and marginal zone hyperplasia.  A June 2004 VA medical 
examination diagnosed inflammatory reactive adenitis of the 
cervical area and lipoma of the left arm.  

The medical evidence of record, however, does not reflect 
that the veteran's enlarged cervical lymph nodes have been 
diagnosed as any of listed diseases associated with exposure 
to herbicides entitled to presumptive service connection. 

With respect to direct service connection, the June 2004 VA 
medical examination report contains the opinion of the 
examining physician that neither the reactive adenitis of the 
cervical area or the lipoma of the left arm are related to 
service or related to herbicide exposure.

Absent a diagnosis of one of the diseases entitled to 
presumptive service connection as a result of herbicide 
exposure, or competent medical evidence relating the 
diagnosed disability to herbicide exposure, or competent 
medical evidence relating the diagnosed disability to active 
service, service connection for enlarged cervical lymph nodes 
is not warranted and the claim for service connection must be 
denied.

Entitlement to an effective date earlier than September 28, 
1998, for a disability rating of 50 percent for residuals of 
a gunshot wound to the left temporal area with retained 
metallic foreign bodies and migraine headaches

The veteran, in essence, contends that he was entitled to a 
50 percent rating from 1983 because of his migraine 
headaches.

The RO awarded the veteran an increased rating, to 50 percent 
in a September 2001 rating decision.  The effective date 
assigned was the date of the claim for increase, received on 
September 28, 1998.

The effective dates of awards are determined in accordance 
with the provisions of 38 U.S.C.A. § 5110.  In the case of a 
claim for an increase, the date is fixed in accordance with 
the facts found, but cannot be earlier than the date of 
receipt of the claim for increase.  38 U.S.C.A. § 5510(a).

No matter how the veteran tries to define "effective date," 
the simple fact is
that, absent a showing of CUE, he cannot receive disability 
payments for a time frame earlier than the application date 
of his claim to reopen, even with new evidence supporting an 
earlier disability date.  Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005).

Accordingly, an effective date prior to September 28, 1998, 
for residuals of a gunshot wound to the left temporal area, 
is not warranted and the claim for an earlier effective date 
must be denied.

















ORDER

Entitlement to service connection for hypertension secondary 
to diabetes mellitus is denied.

Entitlement to service connection for enlarged cervical lymph 
nodes, with surgical scars due to removal, including 
entitlement based on herbicide exposure, is denied.

Entitlement to an effective date earlier than September 28, 
1998, for a disability rating of 50 percent for residuals of 
a gunshot wound to the left temporal area with retained 
metallic foreign bodies and migraine headaches, is denied. 




	                        
____________________________________________
M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


